Citation Nr: 0639638	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  05-04 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for anemia.

4.  Entitlement to service connection for mental stress.


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel






INTRODUCTION

The veteran had active service from October 1975 to October 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of February 2004.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

Further notification and assistance is required to satisfy 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159 (2006).  The veteran contends that the 
disabilities at issue resulted from alcoholism which began in 
service.  Service connected compensation may not be awarded 
for disability due to "primary" alcohol abuse, including 
secondary disabilities that result from primary alcohol 
abuse.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001); 
see 38 U.S.C.A. § 1110 (West 2002).  The only circumstance 
under which service connection may be awarded for an alcohol 
abuse disability is when it is shown that the disability 
arises secondarily from a service-connected disability.  See 
Allen.  

However, the veteran's assertions of medical causation are 
not probative because lay persons are not competent to offer 
medical opinions.  Moray v. Brown, 5 Vet.App. 211 (1993); 
Grottveit v. Brown, 5 Vet.App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Moreover, VA's duty to 
assist attaches to the investigation of all possible in-
service causes of a disability, including those unknown to 
the veteran.  Schroeder v. West, 212 F.3d 1265, 1271 (Fed. 
Cir. 2000).  Thus, the matter of direct service connection 
for the disabilities at issue is before the Board as well.  

The veteran states that he was treated at both the Jefferson 
Barracks and John Cochran divisions of the St. Louis VA 
Medical Center (VAMC) in the 1980's for disabilities at 
issue.  However, the RO only obtained records dated from 
January to August 2003.  In addition, the veteran completed a 
release indicating that he was treated by his private doctor 
for disabilities at issue beginning in 1995, so the RO only 
requested the records from 1995, and those were the records 
received.  However, the veteran has indicated on other 
statements that this same doctor began treating him in the 
late 1980s.  VA must make efforts to obtain all potentially 
relevant information identified by the veteran.  38 C.F.R. 
§ 3.159(c).  Since any additional records may shed light on 
the onset and etiology of the claimed disabilities, they must 
be obtained, if available.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the veteran's 
treatment from both the Jefferson Barracks 
and John Cochran divisions of the St. 
Louis VAMC dated from his discharge from 
service in 1978 to January 2003, and from 
January 2003 to the present.  The VA must 
search all retired and archived records, 
if applicable.

2.  Ask the veteran to complete a release 
authorizing VA to request his treatment 
records from Dr. S. Nwaobasi for any 
treatment received prior to 1995.  If he 
does so, the RO should then request these 
records, unless it is clear the records do 
not exist.

3.  After assuring compliance with the 
above development, as well as with any 
other notice and development action 
required by law, the RO should review the 
claims.  If any claim is denied, the 
veteran should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



